UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6576



LEVON SPAULDING,

                                           Petitioner - Appellant,

          versus

CHARLES HILL,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, District
Judge. (CA-95-395-5-BO)


Submitted:   June 20, 1996                  Decided:   July 9, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Levon Spaulding, Appellant Pro Se. Rebecca Kendrick Cleveland,
Assistant Attorney General, Raleigh, North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's dismissal without

prejudice of his 28 U.S.C. § 2254 (1988) petition for failure to

exhaust state remedies. Generally, dismissals without prejudice are

not appealable, unless no amendment to the complaint could cure the

defects in the plaintiff's case. Domino Sugar Corp. v. Sugar
Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993). We

find that Appellant may be able to save this action through

amendment.

     The district court dismissed Appellant's petition because it
contained exhausted and unexhausted claims. See Rose v. Lundy, 455
U.S. 509, 519 (1982). Appellant may either exhaust all the claims

in the petition and then refile his petition, or he may amend his

petition by deleting any unexhausted claims and resubmitting the
amended petition to the district court. Id. Thus, while the dis-

trict court order here might be read to allow resubmission only
after   exhaustion,   it   appears   that   the   order   merely   did   not

enumerate specifically all of Appellant's options. Because the
order which Appellant seeks to appeal is not an appealable final

order, we dismiss this portion of the appeal. See Domino Sugar
Corp., 10 F.3d at 1066-67.

     Appellant also appeals from the district court's order denying

what he styled as a Fed. R. Civ. P. 60(b) motion. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm the denial of this motion on the rea-
soning of the district court. Spaulding v. Hill, No. CA-95-395-5-BO

                                     2
(E.D.N.C. Apr. 1, 1996). We deny Appellant's motions for appoint-

ment of counsel and for default judgment and dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                              AFFIRMED IN PART; DISMISSED IN PART




                                3